GENE FISCHER, Circuit Judge.
This cause came on for final hearing before the court without a jury on the plaintiffs’ complaint and the defendant’s answer. The court, having taken testimony, having received and marked evidentiary exhibits, having heard argument of counsel, makes the following findings —
FINDINGS
The court has jurisdiction of the parties and subject matter of this action.
The court finds that the defendant’s motion for involuntary dismissal of plaintiffs’ cause of action, in accordance with Rule 1.420(b), R.C.P., said motion having been made at the conclusion of the plaintiffs’ case, is without merit, and the motion is denied.
The court finds that the defendant, by its board of directors, without sufficient basis, refused and delayed in the plaintiffs’ request for an approval of a sale of the plaintiffs’ condominium unit, and that such refusal and delay caused damage to the plaintiffs in the sum of $3,200,
The court finds that the defendant’s acts did not amount to malice or gross negligence and thus, punitive damages as claimed by the plaintiffs, are denied.
The court finds that the plaintiffs are entitled to recover the costs of this action.
FINAL JUDGMENT
Based upon the above and foregoing findings, it is ordered and adjudged that the plaintiffs, Paul Harris and Peggy Harris, shall have and recover from the defendant, the Golden Isles Condominium Apts., Inc., the sum of $3,200, plus costs to be hereinafter taxed, unless agreed upon by counsel, for which sum let execution issue.